 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                             Plaintiff,
                                                        C18-243 TSZ
 9            v.
                                                        MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                             Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The Court has reviewed Defendants Cherish Bingham, Christopher
14
     Bingham, David S. Bingham, Kelly Bingham, Sharon Bingham, Bingo Investments,
     LLC, CCRB Enterprises, LLC, and SKBB Enterprises, LLC’s (“the Bingham
15
     Defendants”) Motion for Reconsideration, docket no. 277. The Court notes that the
     deadlines for compliance with earlier discovery orders, docket nos. 211, 242, and 251,
16
     have already been extended for all Defendants to noon on February 22, 2019. The Court
     suspends the sanctions imposed on the Bingham Defendants pending further order of the
17
     Court; the motion to reconsider, docket no. 277, is otherwise DENIED. The Court
     affirms the prior orders (docket nos. 211, 242, and 251) requiring the Bingham
18
     Defendants to search for and produce all responsive documents and to certify under
     penalty of perjury that they have done so and describe the steps taken to confirm they
19
     have done so.
20       (2)    Defendant Henry Dean (individually) and BGH Holdings, LLC’s Motion,
   docket no. 279, to Clarify Judge’s Order, docket no. 274 and Objection to Magistrate’s
21 January 31, 2019 Non-Dispositive Order, docket no. 251, is GRANTED. As noted in the
   Court’s January 9, 2019 Order, docket no. 211, LVB did not move to compel responses
22 from Henry Dean in his individual capacity or from BGH Holdings, LLC. Neither Henry

23

     MINUTE ORDER - 1
 1 Dean in his individual capacity nor BGH Holdings, LLC is subject to this Court’s orders
   regarding Plaintiff’s Motion to Compel against other defendants.
 2
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record and to Chief United States Magistrate Judge Tsuchida.

 4         Dated this 15th day of February, 2019.

 5                                                  William M. McCool
                                                    Clerk
 6
                                                    s/Karen Dews
 7                                                  Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
